DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been presented for examination
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al [Kroll] PGPUB 2019/0346303 in view of AAPA in view of Atherton in view of Iarovici.
Referring to claim 1, Kroll teaches a battery powered wireless weighing platform [0063].  
While Kroll teaches the wireless weighing platform, it is not explicitly taught to provide multiple sleep state levels.  AAPA teaches dynamic power consumption for a weighing platform having a light and deep sleep state [0003].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include multiple sleep levels in Kroll because it is well known in the art that reducing power in battery powered system enables the system to operate for a longer duration.
While the AAPA teaches the invention as claimed above it is not explicitly taught to include time periods from when the weighing platform enter the different sleep states.  The examiner is taking official notice that it is well known in the art that sleep periods are commonly controlled based on determining inactivity within certain time periods.  Particularly, if an active 
While the modified Kroll-AAPA combination teaches the invention substantially as claimed above, it is not explicitly taught to turn off a communication function while in a light 
While the modified Kroll-AAPA-Atherton combination teaches the invention substantially as claimed above, it is not explicitly taught to wake from a deep sleep state via detection from an acceleration sensor.  Iarovici teaches waking a device from a hibernation state in response to detecting motion via an accelerometer [0132-0133].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Iarovici into the modified Kroll-AAPA-Atherton combination because doing so would provide a mechanism to wake the weighing platform from its deepest sleep state.
Referring to claim 2, Atherton teaches re-entering the active state when detecting activity [0017].
Referring to claim 3, Iarovici teaches including a reference value with which the accelerometer data is compared against in order to determine if the device is to wake [0133].
Referring to claims 5-7, these are rejected on the same basis as set forth hereinabove.  AAPA, Atherton and Iarovici teach the method and therefore teach the system performing the method.  In addition, since the weighing system is essentially a computerized system, it is interpreted that the weighing operations and power control would be controlled by a processor such as a CPU.
Referring to claim 8, the examiner is taking official notice that A/D modules are well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date to include in the AAPA-Atherton-Iarovici combination because it provides a way to convert an analog measurement (i.e. weight) to a digital format which can be read by the CPU. 
Referring to claim 9, Iarovici teaches the acceleration sensor signaling to a controller to power ON components that were powered OFF (i.e. switch them ON) [0128-0129].

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll, AAPA, Atherton and Iarovici as applied to claims 1-3 and 5-9 above, and further in view of Menzl PGPUB 2006/0053315.
Referring to claim 4, while Kroll, AAPA, Atherton and Iarovici teach multiple sleep periods for transitioning into a light and deep sleep state, it is not explicitly taught that the time periods are determined based on usage frequency.  Rather, it is believed that the time periods are simply just based on predetermined and arbitrary values.  Menzl teaches setting sleep periods based on historical usage information [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Menzl into the Kroll-AAPA-Atherton-Iarovici combination because it would provide better timing values which would reduce the instances where the sleep states are entered either too early or too late as taught by Menzl [0005-0010].
Response to Arguments
In the REMARKS, applicants argue in substance that 1) the examiner has not made any finding that the statement cited is “work of another” 2) there is no mention of a “wireless 
Referring applicants first argument, it should first be noted that:
A person shall be entitled to a patent unless the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention [Emphasis added: See AIA  35 U.S.C. 102(a)(1)].

Clearly, the weighing platform described in the background was in public use, on sale or otherwise available to the public before effective filing date the since it was clearly described as “[t]he current power consumption management for a weighing system…” at the time of filing.  In other words, power saving by a weighing system in the manner described by applicant was conventional at the time.  While applicant implies that the background may be their own work, they have not successfully triggered an exception under AIA  U.S.C. 102(b)(1)(A). 
Referring applicant’s second argument, while applicant does not explicitly use the term wireless, it is clearly stated that the system “needs to work for a long time with a battery.”  In other words, it is battery powered.  Devices being powered by a battery are usually operating without utility power (i.e. cordless and not plugged into a wall outlet).  Cordless and wireless are interpreted as equivalents.  Upon further consideration, it is clear that “wireless” in the claims was specifically directed to wireless communication and it appears that the “peripheral circuit” cited in the background did not intend to include a commination device.  In fact, it is unclear what type(s) of peripheral(s) applicants were referring to.  It should be noted that the examiner has updated the rejection to include such well known teachings.
Referring to applicant's third argument regarding traversal of the examiner's taking of Official Notice to reject claims 1-9, MPEP 2144.03 states that "To adequately traverse such a finding, an applicant must specifically point out the supposed errors in the examiner's action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b).” Such reasoning has not been provided by applicant. Therefore, before the examiner provides evidence supporting the Official Notice, the examiner hereby requests applicant provide reasoning why having different levels of sleep states wherein selecting between lighter and deeper sleep states are determined based on idle length and where waking back to an active state is not well known in the art.  Without citing any specific references, it will be pointed out that this process is accomplished for example by the Advanced Configuration and Power Interface (ACPI) which has been known for decades.
Referring to applicant’s fourth argument, the examiner did not simply paste applicant’s claims into the office action and then take official notice.  As it is clear, the rejection previously presented and that presented above clearly rely only on official notice for the well known concept of differing levels of sleep which are entered based on different idle periods and waking up in an active state.  Details regarding the wireless weigh station, suspending a communication function and waking via acceleration sensor was not rejected using official notice despite applicant’s suggestion otherwise.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        9/16/21